Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The recitations of the specific features of a component for a passenger cell of a motor vehicle in claim 1 including especially the construction of a resonator space (reference characters 5 and 6) of the resonator (reference characters 3 and 4) is arranged on a side of the fluid chamber (reference character 13)  that faces away from the passenger cell (reference character 2), and at least one duct ( reference characters 14 and 15) communicatively connected to the resonator space penetrates through the fluid chamber and opens into a resonator opening (references characters 16 and 17) at a front side of the lining component that faces the passenger cell is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of a component for a passenger cell of a motor vehicle in claim 4 including especially the construction of lining component is formed lining component (reference character 1 in Figure 1) is not taught nor is fairly suggested by the prior art of record. 	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LORI L LYJAK/Primary Examiner, Art Unit 3612